DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the submission filed 5/16/2022 are acknowledged and accepted.
     The amendments to Claims 7-8 in the submission filed 5/16/2022 are acknowledged and accepted.

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 1-10, 17-20) in the reply filed on 5/16/2022 is acknowledged.
     Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 4/14/2020.  The replacement drawings were received on 5/16/2022.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     This application is in condition for allowance except for the presence of Claims 11-16 directed to an invention non-elected without traverse.  Accordingly, Claims 11-16 have been cancelled.
     Claims 1-10, 17-20 are allowed.

EXAMINER'S AMENDMENT
    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel Claims 11-16.

Reasons for Allowance
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an electronic device as generally set forth in Claim 1, the device including, in combination with the features recited in Claim 1, a transparent layer that forms a housing wall on the rear face, wherein the transparent layer has an inner surface facing the interior and an opposing outer surface with surface texture; and a coating on the inner surface comprising a thin-film interference filter, wherein the coating is neutral at on-axis viewing angles and non-neutral at off-axis viewing angles.  Claims 2-10 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 17 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an electronic device as generally set forth in Claim 17, the device including, in combination with the features recited in Claim 17, a housing having a rear glass layer that has a textured surface that faces the exterior and an inner surface that faces the interior; and a coating on the inner surface, wherein the coating comprises a thin-film interference filter and wherein the coating is neutral when viewed on-axis and non-neutral when viewed off-axis.  Claims 18-20 are dependent on Claim 17, and hence are allowable for at least the same reasons Claim 17 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8081373 to Kothari et al.
U.S. Patent Application Publication US 2004/0027672 A1 to Bourdelais et al.
U.S. Patent No. 6847483 to Lippey et al.
U.S. Patent Application Publication US 2004/0233524 A1 to Lippey et al.
CN 105144397 A to Ballif et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/25/2022



/ARNEL C LAVARIAS/            Primary Examiner, Art Unit 2872